Title: Thomas Jefferson to Larkin Smith, 22 March 1812
From: Jefferson, Thomas
To: Smith, Larkin


          
                  Dear Sir 
                   
                     Monticello 
                     Mar. 22. 12.
          
                  Your letter of the 3d inst. with the packet of seeds you were so kind as to forward, came safely to hand yesterday evening, and of course in good time for being committed to the earth. accept my thanks for this kind attention. and indeed I am afraid it may not be the last, as my foreign correspondents are much in the habit of directing packages for me to the Collector of the port to which the vessel is bound. duties, or any other expences which may have occurred, or may occur on such occasions, will always be immediately remitted by messrs Gibson & Jefferson, my established correspondents at Richmond, on notice of them; who will also recieve such packages, pay charges & forward them to me. I mention this to lessen the inconveniences to which your friendship might expose you on any future similar
			 occasion.
                  
          
                  In the multitude of characters with which the course of my life has necessarily brought me into correspondence, I look back with great satisfaction on those whose probity & pure patriotism have marked them as moving above the croud of their fellow travellers; as pursuing, thro’ the turmoils of our transient scenes that honorable and virtuous course which gives inward happiness thro’ life, confidence in death, and a sweet remembrance after. I can say with truth & sincerity that in this roll of estimable worthies, your name has stood eminent in my view, and has ever nourished sincere wishes for your health & prosperity. with the assurance of which be pleased to accept those of my most friendly esteem & respect
          
            Th:
            Jefferson
        